UNITED STATES DISTRICT COURT F I l_ E D
FOR THE DISTRICT OF COLUMBIA
.|AN 1 0 2012
C|srk, U.S. D|strict & Bankruptcy

ETHEL WHITT, 3 Courts for the District of Columbia

Plaintiff,

v.  Civil Action No.  
JOHN F. WHITT, JR., l

Defendant.

MEMORANDUM OPINION

This matter is before the Court on consideration of plaintiff‘"s application to proceed in
forma pauperis and her pro se complaint. The application will be granted, and the complaint
iwillibe dismissed

Federaldistrict courts have jurisdiction in civil actions arising under the Constitution,
laws or treaties of the United States. See 28 U.S.C. § 1331. ln addition, federal district courts
have jurisdiction over civil actions where the matter in controversy exceeds $75,00(), and the suit
is between citizens of different states. See 28 U.S.C. § l332(a).

Plaintiff "seek[s] $l ,000.00 for defendant claiming federal and state income tax return in
2001, and for legal matters." Compl. at l. This complaint neither states a federal claim nor
establishes diversity of citizenship of the parties. Accordingly, the iCourt will dismiss this action
for lack of subject matter jurisdiction.

An Order accompanies this Memorandum Opinion.

 ct judge
DATE; (! V//?/ j gai/w